Citation Nr: 0825758	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  05-03 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a right knee injury.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a left knee injury. 

3.  Entitlement to service connection for complex partial 
seizures. 

4.  Entitlement to service connection for residuals of a 
right shoulder injury. 


REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 


INTRODUCTION

The veteran served on active duty from December 1973 to 
December 1976. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which denied the above claims. 


FINDINGS OF FACT

1.  Service connection for residuals of a bilateral knee 
injury was denied by a May 2001 rating decision.  The veteran 
did not appeal.

2.  The evidence submitted since May 2001 does not relate to 
a necessary unestablished fact and fails to raise a 
reasonable possibility of substantiating the claim for 
service connection for residuals of a bilateral knee injury.

3.  Complex partial seizures did not have their onset during 
active service and are not etiologically related to active 
service.

4.  No competent evidence has been presented showing that the 
veteran has current a right shoulder disability.  





CONCLUSIONS OF LAW

1.  The May 2001 rating decision that denied entitlement to 
service connection for residuals of a bilateral knee injury 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2007).

2.  New and material evidence has not been submitted since 
the May 2001 rating decision that denied entitlement to 
service connection for residuals of a bilateral knee injury.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).

3.  The criteria for service connection for complex partial 
seizures have not been met.  38 U.S.C.A. § 1110, 1112, 1131 
(West 2002); 38 C.F.R. § 3.303, 3.309 (2007).

4.  The criteria for service connection for residuals of a 
right shoulder injury have not been met.  38 U.S.C.A. § 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection for complex partial 
seizures and residuals of a right shoulder injury is being 
denied, and hence no rating or effective date will be 
assigned with respect to these claims.

With regard to claims to reopen finally disallowed claims, 
the VCAA requires notice of the evidence needed to reopen the 
claim, as well as the evidence necessary 
to establish the underlying benefit sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant in March 2004 and April 2004, prior to 
the initial AOJ decision in this matter.  These letters 
informed the veteran of what evidence was required to 
substantiate his claims and of his and VA's respective duties 
for obtaining evidence.  The April 2004 notice was sufficient 
with regard to the Court's language in Kent; it included the 
criteria for reopening a previously denied claim and the 
criteria for establishing service connection.  While the 
April 2004 letter did not inform the veteran why his claim 
had previously been denied, it did inform him of the evidence 
necessary to substantiate his previously denied claim.  Given 
these facts, the March 2004 and April 2004 letters provided 
the appellant with properly tailored notice, informing him 
that the evidence need show that his knee injury was incurred 
in or aggravated by military service, that he incurred a 
right shoulder condition in service, and that he incurred a 
seizure disorder in service; notice that encompasses, in 
layperson's terms, the requirements for substantiating his 
claim that the service connection is warranted for residuals 
of a bilateral knee injury, residuals of a right shoulder 
injury, and complex partial seizures.  

Regarding the duty to assist, the RO has obtained the 
veteran's service medical records, as well as his VA and 
private treatment records.  In claims to reopen previously 
denied claims, assistance does not include providing a 
medical examination or obtaining a medical opinion unless new 
and material evidence has been submitted.  38 C.F.R. § 
3.159(c)(4)(i).  Here, no examination is afforded the veteran 
because, as discussed below, new and material evidence has 
not been submitted.  Therefore, no further examination 
seeking an opinion regarding the veteran's residuals of a 
bilateral knee condition is necessary to satisfy the duty to 
assist.  

Additionally, as the service medical records do not show a 
right shoulder or head injury, as the veteran has not 
complained of continuity of right shoulder symptoms since 
service, and as his complaints of continuity of seizures 
since service have been found not to be credible, there is no 
duty to obtain a medical examination or opinion as to these 
claims.  McClendon v. Nicholson, 20 Vet. App. 79, 84 (2006).  

The duty to assist has therefore been satisfied and there is 
no reasonable possibility that any further assistance to the 
veteran by VA would be capable of substantiating his claim.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.




II.  Residuals of a Bilateral Knee Injury

Service connection is established where a particular injury 
or disease resulting in disability was incurred in the line 
of duty in active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2007).  In order to 
prevail on the issue of service connection on the merits, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in 
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A veteran may be granted service connection for any disease 
initially diagnosed after discharge, but only if all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In addition, service connection for certain chronic diseases, 
such as arthritis, may be established based upon a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. §§ 1112, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2007). 

The veteran's claim of entitlement to service connection for 
residuals of a bilateral knee injury was denied by a May 2001 
rating decision on the grounds that there was no medical 
evidence to establish a relationship between the current knee 
disability and any disease or injury in service.  The veteran 
was notified of this decision and of his appellate rights by 
letter dated May 22, 2001.  He did not appeal.  Therefore, 
the May 2001 rating decision is final.  See 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2007).  The veteran 
filed a claim to reopen in March 2004. 

A previously denied claim may be reopened by the submission 
of new and material evidence.  38 U.S.C.A. §  5108 (West 
2002); 38 C.F.R. 3.156 (2007).  Evidence is new if it has not 
been previously submitted to agency decision makers.  38 
C.F.R. § 3.156(a) (2007).  Evidence is material if it, either 
by itself or considered in conjunction with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  Id.  New and material evidence 
cannot be cumulative or redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.

At the time of the May 2001 decision, the evidence of record 
included the veteran's service medical records and an April 
2001 VA examination.  

The service medical records were negative for any complaints 
or findings pertaining to the veteran's left knee.  He was 
diagnosed as having a slight sprain of the right knee in 
March 1974.  In October 1975, he bumped his right knee on a 
truck door and was diagnosed as having a soft tissue injury.  
Thereafter, in January 1976, the veteran reported that he was 
struck in the right leg by a vehicle.  The diagnosis was 
blunt trauma to the right knee, probably traumatic bursitis.  
There was no appreciable abnormality.  On separation 
examination in September 1976, the veteran denied any knee 
problems, and clinical evaluation of the lower extremities 
was normal.

In January 2001, the veteran submitted a claim for service 
connection for his knees.  He reported that he had not had 
any medical treatment for his knees.  On VA examination in 
April 2001, he said that he was hit by a car during service.  
He said that he had constant knee pain for the past two or 
three years, and prior to that he had intermittent pain.  X-
rays of the knees showed minimal spurring.  The examiner 
diagnosed residuals, bilateral knee injury.

Since the May 2001 rating decision, VA treatment records and 
private treatment records from the St. Vincent Infirmary and 
Hearne Family Practice have been associated with the claims 
file.  

A copy of the April 2001 VA x-ray of the knees showing 
minimal spurring was provided; however, this evidence is not 
new, as it was before the RO in May 2001.

A treatment record from Hearne Family Practice, dated in 
August 2005, shows that the veteran complained of pain in his 
knees, which occurred years ago.  The assessment included 
osteoarthritis of the knee and patellofemoral syndrome.  
While new, this evidence is not material, as it does not 
raise a reasonable possibility of substantiating the claim.  
The examiner did not provide an opinion relating the 
osteoarthritis and patellofemoral syndrome of the veteran's 
knees to his active service.  None of the newly submitted 
medical evidence indicates that the veteran's current knee 
disabilities had their onset during active service or are 
related to any in-service disease or injury.

Medical records that do not mention a knee disorder, even if 
new, are not material.  This evidence does not raise a 
reasonable possibility of substantiating the claim.  The fact 
that the veteran is presently or was impaired due to other 
medical problems is not a matter in dispute.

The veteran's contentions that he has a knee disorder that 
had its onset during active service are not new.  His 
statements are essentially a repetition of his previous 
assertions that were before the RO in 2001, and are basically 
cumulative and not new.  See Paller v. Principi, 3 Vet. App. 
535, 538 (1992) (distinguishing corroborative evidence from 
cumulative evidence).  Moreover, the lay statements 
concerning the onset of any such condition are not competent.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The veteran's claim was previously denied because there was 
no medical evidence to establish a relationship between the 
current knee disability and any disease or injury in service.  
Some of the evidence submitted since May 2001 is new in that 
it had not previously been submitted.  However, this evidence 
is not material because it does not tend to show that the 
veteran's bilateral knee disability had its onset during, or 
was caused by, his military service.  Accordingly, the new 
evidence of record fails to provide a reasonable possibility 
of substantiating the veteran's claim, and therefore does not 
provide a basis for reopening the claim.  See 38 C.F.R. 
§ 3.156 (2007).  As new and material evidence has not been 
submitted, the veteran's claim to reopen his previously 
denied claim for service connection for a right and left knee 
disorder is denied.


III.  Partial Complex Seizures

The veteran contends that his currently diagnosed partial 
complex seizure disorder was incurred in service due to a 
January 1976 accident in which he was hit by a vehicle.  In a 
November 2003 statement, the veteran reported that he has had 
seizures ever since the 1976 accident.  

The veteran's service medical records are devoid of any 
complaints of, or treatment for, seizures, and this condition 
was not noted on his separation physical.  In fact, the 
veteran specifically denied having epilepsy, fits, or periods 
of unconsciousness on his medical examination in September 
1976.  Although there is evidence that the veteran was struck 
by a car in January 1976, which caused pain and swelling in 
his left leg, numbness in his left arm, and pain on the left 
side of his ribs, the treatment records do not indicate that 
the veteran suffered a head injury from this incident and the 
doctor noted that the veteran's chest and ear regions were 
clear.  There is also no evidence in the veteran's service 
medical records of a head injury at any other point during 
service.  However, on evaluation for possible drug abuse in 
August 1974, he gave a history of a head injury prior to 
service in 1967.

The first medical evidence of seizures is from October 2003, 
almost 30 years after separation from service, when the 
veteran sought emergency room treatment for a seizure at the 
St. Vincent Infirmary.  No opinion as to the etiology of the 
veteran's seizure was offered at this time.

Post-service, the veteran also sought VA treatment for his 
seizures.  During March 2004 treatment, he reported that he 
was diagnosed with seizures in 1975, further stating that the 
seizures typically occurred at night, with confusion lasting 
one to two hours after the actual seizure.  The doctor 
ordered an electroencephalogram (EEG), which revealed a focal 
encephalopathy process that had epileptogenic 




potential with non-specific etiology.  The doctor reported 
that the EEG was only very mildly abnormal.  Additionally, 
during June 2004 treatment, the veteran reported that he 
began having seizures in his twenties (i.e. in the mid to 
late 1970s).  The doctor noted that the veteran had 
occasional tonic-clonic seizures, the most recent of which 
occurred in 1997 or 1998, but that he experienced olfactory 
and visual hallucinations more frequently, when he would 
stare off into space and become unresponsive.  The veteran 
reported that he had a head injury in 1976 when he was hit by 
a car, but had not lose consciousness; however, the veteran 
also reported that he had spells prior to that accident.  The 
doctor diagnosed the veteran with complex partial seizures 
with occasional secondary generalization.  

While the Board concedes that the veteran has a partial 
complex seizure disorder, there is nothing in the veteran's 
claims file that indicates that this condition had its onset 
during his time in service or is related to any in-service 
disease or injury, including the January 1976 car accident.  

The veteran has stated that his seizures and spells have 
continued since the 1976 auto accident.  However, the Board 
finds that his statements are not credible.  Specifically, 
the service medical records made in conjunction with the 
January 1976 accident make no mention of any head injury or 
of complaints or findings of seizures.  On separation 
examination in September 1976, the veteran denied having 
epilepsy, fits, or periods of unconsciousness.  The veteran's 
contentions of having seizures since service are outweighed 
by the contemporaneous medical evidence.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (holding that interest 
in the outcome of a proceeding may affect the credibility of 
testimony).  The lack of any documented treatment for 
seizures for almost 30 years after the veteran's separation 
from active service also preponderates against a finding that 
he had seizures during service.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  In his formal claim submitted in 
March 2004, he reported receiving treatment for seizures 
since only 1996, which is still approximately 20 years after 
service.  He was asked to provide a release so that VA could 
obtain these records (see letter from the RO dated March 



9, 2004), but he did not respond.  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).    

Although the veteran contends that his seizures were caused 
by the 1976 car accident, he has submitted no competent 
medical evidence or opinion to corroborate this contention.  
See 38 C.F.R. § 3.159(a)(1) (2007) (defining competent 
medical evidence).  The veteran's opinion is insufficient to 
provide the requisite nexus between his seizures and his time 
in service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  Further, at no point during his VA or private 
treatment has a medical opinion linked the onset of his 
partial complex seizure disorder to his time in service.  

Service connection for epilepsies may be established based 
upon a legal "presumption" by showing that it manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. §§ 1112, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).   
However, there is no evidence in the veteran's claims file of 
partial complex seizures within one year of separation from 
service in December 1976, so the presumptive provisions of 38 
C.F.R. §3.307(a) and 3.309(a) for a chronic disease do not 
apply to this case.  

Because no competent medical evidence of record shows the 
onset of a partial complex seizure disorder during service, 
and there is no competent evidence that the veteran's partial 
complex seizures are related to his service, his claim for 
service connection for this disability is denied.  The 
preponderance of the evidence is against the claim.





IV.  Residuals of a Right Shoulder Injury

The veteran contends that he has residuals of a right 
shoulder injury that occurred during service.  Specifically, 
the veteran reported that his right shoulder was injured 
during the January 1976 car accident, when a vehicle struck 
his right leg.

As noted above, the veteran received treatment for pain and 
swelling in his right leg, numbness in his left arm, and pain 
on the left side of his ribs after the 1976 accident.  There 
is no indication from the veteran's service medical records 
that he was treated for a right shoulder injury after the 
accident, or at any other time during service.  

Post-service, there is no indication from the claims file 
that the veteran has sought treatment regarding his right 
shoulder.  Although he has been treated by VA and private 
doctors on several occasions for other medical conditions, at 
no point has he complained of right shoulder pain, nor has a 
diagnosis regarding a right shoulder disability been made.  

Under VA law and regulations, a valid claim of service 
connection does not exist absent evidence of a current 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  While the veteran has reported that he has residuals 
of a right shoulder injury, he has not indicated what these 
residuals are, that he has sought treatment for such 
residuals, or that he has been diagnosed with a disability.

Accordingly, there is no competent medical evidence of record 
showing that the veteran has been diagnosed with a right 
shoulder disability.  Accordingly, the criteria for service 
connection have not been met and the claim is denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 



claim, that doctrine is not applicable.  See 38 U.S.C.A. 
5107(b).


ORDER

New and material evidence having not been submitted, the 
claim of entitlement to service connection for residuals of a 
right knee injury is denied.

New and material evidence having not been submitted, the 
claim of entitlement to service connection for residuals of a 
left knee injury is denied.

Service connection for complex partial seizures is denied.  

Service connection for residuals of a right shoulder injury 
is denied.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


